DETAILED ACTION
This action is responsive to remarks and amendment filed on 6/28/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-2, 9-12, 15-17 and 19-23 are pending in this Office Action. Claims 1, 12 and 16 are currently amended. Claims 3-8, 13-14 and 18 are canceled. Claims 21-23 are newly added. Claims 1, 12 and 16 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Remarks & Arguments
Applicant's arguments regarding the newly added limitations are addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-23 recite “wherein a name of the logging service instance comprises a prefix and a name of the service instance”. It is unclear how the logging service instance is related to the service instance, as the service instance is instantiated by the in-memory database engine based on a received service request, and the logging service instance is instantiated by an instance manager separate from the in-memory database engine based on a received logging request. Nowhere in claims 1, 12 and 16, on which claims 21-23 depend, makes a connection between the logging service instance and the service instance, such 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Publication No. 2014/0074973 A1), in view of Doering (US Publication No. 2014/0075031 A1) and Ahmed (US Patent No. 8,291,490 B1).
As per claim 1:
Kumar teaches a computer-implemented method comprising:
an in-memory database engine [0093: orchestration engine choreographs the creation of service, with all service level activities handled by service management engines (SMEs); 0099: orchestration engine performs pre-provisioning association, including between SOA SME and database provider SME, which results in creation of schema and tables as required by the SOA service, and populating the deployment plan with the database provider configuration] receiving a service request from one of a plurality of tenants sharing an application [0094: administrator initiates the creation of an SOA service];
the in-memory database engine instantiating a service instance from the service request [0100: the orchestration engine calls into the SOA SME to provision the service];
the in-memory database engine determining, the in-memory database engine storing, and the in-memory database engine storing [0093-0100].
Kumar does not teach determining, from a tenant identifier associated with the service request and a configuration file including a mapping, whether a tenant-specific database is configured with the one of the plurality of tenants; if the tenant-specific database is determined to be configured with the one of the 
Doering teaches determining, from a tenant identifier associated with the service request and a configuration file including a mapping, whether a tenant-specific database is configured with the one of the plurality of tenants; if the tenant-specific database is determined to be configured with the one of the plurality of tenants, storing the service instance in a first schema of the tenant-specific database; and if the tenant-specific database is determined to not be configured with the one of the plurality of tenants, storing the service instance in a second schema of a service-specific database [0011: a memory configurable to store subscription order information from a customer identifying a service from a set of cloud services, wherein the subscription order information includes customer-specific configuration; 0143: the multi-tenant database system can store mappings between customer-specified database schemas and the identity domains to which those database schemas pertain. The multi-tenant database system can cause the database service instance for a particular identity domain to use the schema that is mapped to that particular identity domain].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the service provisioning of Kumar with the schema mapping of Doering, in a similar service provisioning environment, to provide a multi-tenant database for efficient use of resources.
Kumar in view of Doering further teaches wherein the configuration file is stored in the service specific database [Kumar: 0058-0061: a configuration management component can use a configuration layer to persist account specific configuration and other files to an account store, configuration data can also be stored on a file system or other means of storage that is accessible from all nodes of a CPAS cluster]; and wherein: the tenant-specific database comprises the in-memory database; and the associating is performed by the in-memory database engine of the in-memory database [Doering: 0011: a memory configurable to store subscription order information from a customer identifying a service from a set of cloud services, wherein the subscription order information includes customer-specific configuration; Kumar: 0097: get-user].

Ahmed teaches an instance manager separate from the in-memory database engine receiving a logging request; the instance manager receiving a parameter indicating a service plan; the instance manager instantiating a logging service instance from the logging request and the parameter (Col. 8 lines 15-16: linking application service handlers with service resources from an available service pool; Col. 8 lines 27-38: the infrastructure services include an event logging framework; the infrastructure services may not be directly accessible to the tenant via the APIs, but rather are invoked by platform services or directly by handlers in the services hosting framework; Col. 25 lines 36-45: Role-based access control features; security API 711 may return values indicating the roles and possible level(s) of access for a particular user/tenant to a calling program that conditionally executes certain code to enable or disable the features for the user/tenant; Col. 26 lines 5-9, 34-38, 50-51: table 3020 stores roles for each of the services; table 3040 correlates user IDs with role IDs; determine which application-specific capabilities have been provided to a user); and based upon the logging service instance and the configuration file, the instance manager storing the logging service instance in the second schema of a service-specific database (Col. 7 lines 45-47: A Partner service is developed, deployed and maintained by the partner using tools 50. The Partner service can be developed and deployed by the partner at the partner site).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Kumar and Doering, with Ahmed’s provisioning of a logging service separate from the provisioning of platform services. The references are all directed to provisioning of services, and Ahmed’s teaching allows for automatic invocation of infrastructure service providing logging to platform services, without user intervention.
As per claim 2:
a method as in claim 1 further comprising: associating the tenant identifier with the service request [Kumar: 0097: get-user].
As per claim 9:
Kumar in view of Doering and Ahmed teaches a method as in claim 1 further comprising: the in-memory database engine granting to an outside extension application, access to the first schema [Doering: 0138: (4) associate a schema for the requesting customer to provision a service].
As per claim 10:
Kumar in view of Doering and Ahmed teaches a method as in claim 1 wherein: the service-specific database comprises an in-memory database; and the determining is performed by an engine of the in-memory database [Doering: 0011: a memory configurable to store subscription order information from a customer identifying a service from a set of cloud services, wherein the subscription order information includes customer-specific configuration; Kumar: 0097: get-user]; the instance manager comprises the in-memory database engine of the service-specific database (Ahmed: Col. 7 lines 45-47: A Partner service is developed, deployed and maintained by the partner using tools 50. The Partner service can be developed and deployed by the partner at the partner site).
As per claim 11:
Kumar in view of Doering and Ahmed teaches a method as in claim 1 wherein instantiating the service instance comprises calling a representational state transfer (REST) application program interface (API) [Kumar: 0060: REST API] (Ahmed: Col. 8 lines 1-2: REST API).
As per claim 22:
Kumar in view of Doering and Ahmed teaches a method as in claim 1 wherein a name of the logging service instance comprises a prefix and a name of the service instance (Ahmed: Fig. 20: SER_ID; Doering: 0198: Service instance name).
As per claims 12, 15-17, 19-21 and 23:
Claims 12 and 16 recite “a non-transitory computer readable storage medium embodying a computer program for performing a method” and “a computer system comprising: one or more processors; a software program executable on said computer system” which are taught by Kumar [0033: the cloud computing environment can be implemented as a system that includes one or more .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Tuesday-Friday 8PM-11PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        

/CHRISTY KIM/
Examiner
Art Unit 2158